Citation Nr: 1820552	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.

2.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Marc Pepin, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to December 1977, and from February 1981 to July 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent rating decisions in May and September 2009 continued to deny the Veteran's claims of service connection.  The case is now in the jurisdiction of the Detroit, Michigan RO.  

These matters were first before the Board in June 2014 when it was remanded by another Veterans Law Judge (VLJ) for further development.  It was again before the Board in November 2015, when another VLJ denied the Veteran's claims of service connection for psychiatric and back disabilities, and declined to reopen his claim of service connection for bronchitis; his claim of service connection for a right ear disability was remanded for further development.  The Veteran appealed the November 2015 Board denial of three issues to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2016, the Court vacated the Board's November 2015 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In January 2017, a VLJ other than the undersigned remanded all matters to schedule a videoconference hearing pursuant to the Veteran's previously unanswered request.  

The case was then assigned to the undersigned, who held a videoconference hearing in May 2017; a transcript is in the record.  

The issues of service connection for high blood pressure and a right eye disability have been raised in a July 2009 statement, and the issue of service connection for tinnitus was raised during the Veteran's May 2017 hearing.  As none of these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for right ear hearing loss, and whether new and material evidence has been received to reopen a claim of service connection for bronchitis are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) include several reports of back pain.  See  October 1977 (Veteran reported back pain after falling out of a bunk bed and hitting his back) and August to September 1981 (several reports of back pain and stiffness) STRs.

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's reports of chronic back pain, STRs showing treatment for back pain, and postservice records showing a current diagnosis for his back pain, is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for a back disability.  The July 2014 negative VA opinion cannot be assigned significant probative weight because the examiner did not discuss and account for the Veteran's competent and credible statements regarding his continuing symptoms of back pain and instead alluded to unidentified "multifactorial causes" that are the probable cause for his back pain.  In contrast, the June 2017 private opinion from an orthopedic surgeon links the Veteran's current disability to his complaints of back pain in service.
3.  Resolving reasonable doubt in the Veteran's favor, it is reasonably shown that the Veteran's current psychiatric disability is causally related to his service.  The July 2014 negative VA mental disorders opinion cannot be assigned any probative weight because the examiner determined that the Veteran's PTSD preexisted his service; however, since the Veteran was presumed sound at service entrance, a finding that his psychiatric disability clearly and unmistakably preexisted service is necessary.  In contrast, the January 2015 private opinion directly links the Veteran's current psychiatric disability to a documented closed head injury in September 1981 and the Veteran's subsequent personality and mood changes and a "constellation of symptoms including mild depression, anxiety, and poor frustration tolerance..." during service, finding that the head injury was "a likely factor in the development of these psychiatric issues and certainly a contributor to worsening any prior issues...."


CONCLUSIONS OF LAW

1.  Service connection for a back disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Service connection for a psychiatric disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for a back disability is granted.

Service connection for a psychiatric disability is granted.





REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  

Claim to Reopen - Bronchitis

The Veterans Claims Assistance Act of 2000 requires that certain assistance be provided to a claimant even prior to any consideration of whether a previously finally denied claim may be reopened.  See generally 38 C.F.R. § 3.159.  This includes that VA make reasonable efforts to obtain records alleged to be pertinent from VA and private medical care providers.  In an October 2008 VA Form 21-4142, medical authorization form, the Veteran reported receiving treatment for bronchitis from 1986 to 1990 at the Birmingham, Alabama VA Medical Center (VAMC).  Additionally, in an October 2008 statement, he reported receiving treatment at the Tuskegee, Alabama VA; during his May 2017 Board hearing, he testified that he was also treated in Michigan hospital (although it is unclear if that is a VA or private hospital).  

The Board further notes that the Veteran submitted medical releases authorizing VA to obtain records from a number of private facilities, including St. Lawrence Hospital, A+ Livingston Hearing Aid Service, and Decatur General Hospital.  The RO made one attempt to obtain such records; there was no response, and the RO did not follow-up. While records from some of these facilities have been added to the record  throughout the appeal,  it is unclear whether all treatment records from those facilities have been received.  Because these private treatment records are likely to contain pertinent information, they must be obtained.

Service Connection - Right Ear Hearing Loss

The record shows that the Veteran failed to report for a March 2016 VA hearing loss examination which was scheduled pursuant to the Board's November 2015 remand.  During his May 2017 hearing, the Veteran indicated a willingness to report for another examination.   In the interim, the Veteran has also submitted a June 2017 private opinion from an orthopedic surgeon who states that it is more likely than not that the Veteran's chronic bronchitis is causally related to his recurrent bronchitis during service; unfortunately, the opinion provided does not include rationale.  Accordingly, another attempt to arrange for an examination of the Veteran is indicated.  [The Veteran is advised that a failure (without good cause) to report for such examination will result in the claim being decided based on the record.  See 38 C.F.R. § 3.655.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the remaining disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from St. Lawrence Hospital, A+ Livingston Hearing Aid Service, and Decatur General Hospital.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record complete clinical records of ALL VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal from ALL FACILITIES (i.e., update to the present all records of VA evaluations and treatment for his disabilities from all VAMCs).

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely cause of his right ear hearing loss.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  Additionally, the examiner should elicit from the Veteran a thorough history of symptoms relating to his right ear hearing loss.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385)?  If not, please reconcile that conclusion with the diagnosis of right ear hearing loss already in the record.

(b) If a hearing loss disability is found in the right ear, what is the likely cause of such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma (to include a mine explosion) therein? The examiner should address the June 2017 private statement from Dr. Frank Graf, who opined that the Veteran's changes in hearing are "probably related to central nervous system changes."

The examiner's attention is directed to a March 1982 service treatment record noting right earache for two days and the Veteran's report that he could not hear out of that ear; his December 1977 separation report of medical examination which documented abnormal ears on clinical evaluation (old scarring from otitis on the right drum); a June 1982 report of medical history that notes a complaint of hearing loss; and March 2017 testimony that he was hit in the ear during service and woke up with blood on his pillow the next day, and that he was exposed to loud noises in service.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.  

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


